Appellant was tried under an indictment for murder and convicted of manslaughter. The indictment was captioned "The State of Mississippi, Tallahatchie County. Second Circuit Court District." The testimony showed that the crime was committed "in the Second District of Tallahatchie County, Mississippi." This was sufficient proof of venue as against a contention that supervisor's district, or beat, two was meant, and that such beat was located in the First Circuit Court District of the county. There was no occasion for the prosecuting attorney to inquire as to or seek to establish venue with respect to supervisors' districts, and a contrary contention would be against both reason and practice.
Appellant contends further that it was error to give on behalf of the state an instruction upon manslaughter. We have held repeatedly that when the evidence would justify a conviction of murder, the defendant may not complain of a conviction of the lesser offense of manslaughter, nor of an instruction covering such offense. Holmes v. State, 192 Miss. 54, 4 So.2d 540, and cases cited.
Affirmed.